                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

GREG ADKISSON, et al.,                   )
          Plaintiffs,                    )
v.                                       )   No.: 3:13-CV-505-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )        Lead Case Consolidated with
                                         )
KEVIN THOMPSON, et al.,                  )
          Plaintiffs,                    )
v.                                       )   No.: 3:13-CV-666-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )        as consolidated with
                                         )
JOE CUNNINGHAM, et al.,                  )
          Plaintiffs,                    )
v.                                       )   No.: 3:14-CV-20-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
BILL ROSE,                               )
          Plaintiff,                     )
v.                                       )   No.: 3:15-CV-17-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
CRAIG WILKINSON, et al.,                 )
          Plaintiffs,                    )
v.                                       )   No.: 3:15-CV-274-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
ANGIE SHELTON, as wife and next of       )
Kin on behalf of Mike Shelton, et al.,   )
              Plaintiffs,                )
v.                                       )   No.: 3:15-CV-420-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
              Defendant.                 )
                                         )
JOHNNY CHURCH,                                      )
          Plaintiff,                                )
v.                                                  )    No.: 3:15-CV-460-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                     )
          Defendant.                                )
                                                    )
                                                    )
DONALD R. VANGUILDER, JR.,                          )
           Plaintiff,                               )
v.                                                  )    No.: 3:15-CV-462-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                     )
           Defendant.                               )
                                                    )
                                                    )
JUDY IVENS, as sister and next of kin,              )
on behalf of JEAN NANCE, deceased,                  )
              Plaintiff,                            )
v.                                                  )     No.: 3:16-CV-635-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                     )
              Defendant.                            )
                                                    )
                                                    )
PAUL RANDY FARROW,                                  )
          Plaintiff,                                )
v.                                                  )      No.: 3:16-CV-636-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                     )
          Defendant.                                )
                                                    )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and the District Court’s Order of Referral [Doc. 359].

       Now before the Court is the Motion to Quash Subpoena [Doc. 356 in Adkisson, 3:13-CV-

505; Doc. 350 in Thompson, 3:13-CV-666; Doc. 330 in Cunningham, 3:14-CV-20; not docketed

in Rose, 3:15-CV-17, Wilkinson, 3:15-CV-274, Shelton, 3:15-CV-420, Church, 3:15-CV-460,

Vanguilder, 3:15-CV-462, Ivens, 3:16-CV-635, or Farrow, 3:16-CV-636], filed by Anda Ray

                                                2
(“Ray”), a non-party to this action, on October 11, 2018. Plaintiffs filed a response in opposition

to the motion [Doc. 358]1 on October 12, 2018, and Ray subsequently filed a reply to Plaintiffs’

response on October 13, 2018 [Doc. 362].

       The parties appeared before the Court for a motion hearing on October 15, 2018. Attorneys

Keith Stewart and Gary Davis appeared on behalf of Plaintiffs. Attorney Ronald Hill was present

on behalf of Ray. Accordingly, for the reasons further stated below, the Court will GRANT Ray’s

Motion to Quash [Doc. 356].

I.     POSITIONS OF THE PARTIES

       The Motion to Quash [Doc. 356] relates to a subpoena that Plaintiffs attempted to serve on

Ray, a nonparty to this action, to testify before the Court on October 16, 2018. In her Motion to

Quash [Doc. 356], Ray requests that the Court quash the subpoena, as she has not been personally

served with the subpoena as required by Federal Rule of Civil Procedure 45(b)(1), and even if the

subpoena was properly served, it improperly commands her to testify more than 100 miles from

where she resides, is employed, or regularly transacts business in person—in violation of Federal

Rule of Civil Procedure 45(c)(1)(A). Further, Ray claims that the subpoena would subject her to

an undue burden in violation of Federal Rule of Civil Procedure 45(d)(3)(A)(iv).

       Plaintiffs’ Response [Doc. 358] claims that Ray agreed to accept service of the subpoena

through alternative means, and thus, she has waived any objection to the means of service.

Plaintiffs filed the Declarations of Andrew Graybeal (“Graybeal”) [Doc. 358–1] and Keith Stewart

(“Stewart”) [Doc. 358–2] in support of their claim that Ray agreed to accept service of the

subpoena, and that the subpoena was subsequently delivered via certified mail and email.


       1
       Unless otherwise indicated, citations to the record refer to the docket entries in Adkisson,
3:13-CV-505.
                                               3
Graybeal, a private process server, states that he attempted to serve process on Ray at the Knoxville

office of her employer on September 24, 2018, and after hearing a conversation between Ray and

her personal assistant, Paula Hogan, he was directed to forward the subpoena to the Charlotte,

North Carolina location of Ray’s employer. Graybeal claims that Ray agreed to accept service,

and that he then sent the subpoena via certified mail. Stewart asserts that he spoke with Ray on

October 1, 2018, and he emailed Ray a copy of the subpoena after she agreed to accept service.

       Along with her reply to Plaintiffs’ response [Doc. 360], Ray submitted a personal

declaration [Doc. 360], as well as the declaration of Paula Hogan [Doc. 361], to claim that

Graybeal never spoke to Ray regarding the service of process. Additionally, Ray states that she

has not been served with the subpoena and did not agree to accept or waive service to either

Graybeal or Stewart. Ray maintains that she currently lives in Florida, and although she travels

over 200 days a year for work, she spends only two weeks out of the year in Knoxville.

II.    ANALYSIS

       Ray seeks to quash the subpoena issued by this Court under Federal Rule of Civil Procedure

45. Plaintiffs claim that Ray agreed to accept service of process, both through the sending of the

subpoena via certified mail to the Charlotte, North Carolina office of her employer, as well through

her conversation with Mr. Stewart and the email receipt of the subpoena. Through her sworn

declaration, Plaintiff denies accepting service of the subpoena or waiving proper service.

       Federal Rule of Civil Procedure 45(b)(1) provides that “[s]erving a subpoena requires

delivering a copy to the named person.” “The Sixth Circuit has not addressed whether Rule

45 requires personal service; however, the Fifth, Ninth, and D.C. Circuits have held that personal

service is required.” OceanFirst Bank v. Hartford Fire Ins. Co., 794 F. Supp. 2d 752, 753 (E.D.

Mich. 2011) (citing In re Dennis, 330 F.3d 696, 704 (5th Cir. 2003); Chima v. United States Dep’t
                                                 4
of Defense, 23 F. App’x 721, 724 (9th Cir. 2001); FTC v. Compagnie De Saint–Gobain–Pont–A–

Mousson, 636 F.2d 1300, 1312–13 (D.C. Cir. 1980)) (although interpreting Rule 45 to allow

service of a subpoena by alternative means once the party demonstrates an inability to effectuate

service after a diligent effort). The Court finds that Plaintiffs have not made personal service on

Ray, and that Ray claims that she did not agree to accept service of the subpoena or waive proper

service.

       However, while proper service is unlikely, Ray retains her absolute defenses to the

enforcement of the subpoena under Federal Rule of Civil Procedure 45(c)(1)(A). Federal Rule of

Civil Procedure 45(c)(1)(A) provides that a subpoena may command a person to attend a trial,

hearing, or deposition within 100 miles of where the person resides, is employed, or regularly

transacts business in person. A court must quash or modify a subpoena that “requires a person to

comply beyond the geographical limits specified in Rule 45(c).” Fed. R. Civ. P. 45(d)(3)(ii).

       Ray is not a party to this litigation, and she currently resides in Florida, which is more than

100 miles from the location of this Court in Knoxville, Tennessee. Moreover, the Court finds that

Ray is not employed in, nor does she regularly transact business in person within 100 miles of

Knoxville. Therefore, even if the subpoena was properly served, the subpoena does not comply

with the geographic requirements of Rule 45(c)(1).

III.   CONCLUSION

       Accordingly, for the reasons set forth above, the Court GRANTS Ray’s Motion to Quash

Subpoena [Doc. 356 in Adkisson, 3:13-CV-505; Doc. 350 in Thompson, 3:13-CV-666; Doc. 330

in Cunningham, 3:14-CV-20; not docketed in Rose, 3:15-CV-17, Wilkinson, 3:15-CV-274,




                                                 5
Shelton, 3:15-CV-420, Church, 3:15-CV-460, Vanguilder, 3:15-CV-462, Ivens, 3:16-CV-635, or

Farrow, 3:16-CV-636].

      IT IS SO ORDERED.

                                         ENTER:



                                         United States Magistrate Judge




                                            6
